Opinion by
Judge Wilkinson, Jr.,
The Court has before it the appeals of Dorr-Oliver, Inc. (employer) from an order of the Workmen’s Compensation Appeal Board remanding to a referee. All three claimants allege total disability as a result of silicosis as provided by Section 108 (k) of The Pennsylvania Workmen’s Compensation Act, Act of June 2, 1915, P.L. 736, as amended, added by Section 1 of the Act of October 17, 1972, P.L. 930, as amended, 77 P.S. §27.1 (k).
These three cases were heard separately but before the same referee. In each case employer prevailed. Each claimant appealed and the Board consolidated these three appeals with the workmen’s compensation claim of another former employee of employer in which that claimant had prevailed. That other claim is also before this Court on cross appeals from the same Board remand order. Croll v. Workmen’s Compensation Appeal Board, 50 Pa. Commonwealth Ct. 483, A.2d (1980).
For the reasons stated in Croll, id. we quash this interlocutory appeal.
*492Order
And Now, April 14, 1980, the appeals of DorrOliver, Inc. from the Workmen’s Compensation Appeal Board order of June 13,, 1979 with regard to the claims of Williard G. Kay, Andrew Resuta and Michael Pesta at Docket Nos. A-76265, A-76266, and A-76267 are quashed.